DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-9, 11-14 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a display device comprising: a base layer defining a flat area and a first bending area, the first bending area bent from the flat area according to a bending axis; a display element layer disposed on the base layer; an encapsulation layer disposed on the display element layer; and an input sensing unit directly disposed on the encapsulation layer, the input sensing unit comprising: a conductive layer disposed on the encapsulation layer; an insulating layer overlapping the conductive layer; and a plurality of signal lines, each of the signal lines having a first end connected to conductive layer and a second end connected to a pad part, wherein: a first signal line of the signal lines comprises at least two inclined portions inclined with respect to the bending axis and at least two parallel portions parallel to the bending axis, in a curved portion of the first bending area; and at least one of the first end and the second end of the first signal line is inclined with respect to the bending axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627